Citation Nr: 0408646	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1943, and from December 19, 1945, to December 31, 
1945.  He was a prisoner of war (POW) from May 27, 1942, to 
January 11, 1943.  He died in December 1998.  The appellant 
is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  That decision denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities.  

2.  The immediate cause of death many years after service was 
cardiac-respiratory arrest with the underlying cause of 
hypostatic pneumonia.  Listed as a significant condition was 
diabetes mellitus (DM).  

3.  The veteran's fatal conditions began years after service, 
and were not caused by any incident of service.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the AOJ did provide the appellant with VCAA notice in 
August 2001 and December 2003 letters.  However, these 
letters did not contain the fourth element set forth in 
Pelegrini.  Although the VCAA letter provided to the claimant 
does not contain the fourth element, the Board finds that she 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  In addition to these 
letters, the RO provided her with a September 2002 statement 
of the case (SOC) and a March 2003 supplemental statement of 
the case (SSOC) that included the pertinent VCAA regulations.  
These documents provided her with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  Both the August 2001 and December 2003 
letters and the 2002 SOC and 2003 SSOC specifically notified 
the claimant that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to her claim so that VA could help by getting that 
evidence.  Evidence of record reveals that she subsequently 
submitted private medical evidence in support of her claim.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")   See Pelegrini.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Factual Background

The veteran served on active duty from December 1941 to 
January 1943, and from December 19, 1945, to December 31, 
1945.  He was a prisoner of war (POW) from May 27, 1942, to 
January 11, 1943.  He died in December 1998.  The immediate 
cause of death many years after service was cardiac-
respiratory arrest with the underlying cause of hypostatic 
pneumonia.  Diabetes mellitus was listed as a significant 
condition.  

The appellant filed a claim for death benefits in January 
2000.  

A review of the veteran's service medical records (SMRs) 
reflects that the veteran was not seen during service for 
complaint of, diagnosis of, or treatment for any of the death 
causing disabilities that were listed on his certificate of 
death.  The report of physical examination in December 1945 
showed that all body systems were normal.  An affidavit for 
Philippine Army personnel executed in 1946 showed incurrence 
of and treatment for malaria and influenza in 1944.  

Postservice records include private facility documents which 
show that the veteran was treated in 1952 for schizophrenia, 
dehydration, malnutrition, pulmonary tuberculosis (PT), 
anemia, drug sensitivity, dermatitis, and a cold.  

In a statement received in November 2001, a private physician 
reported treating the veteran from 1976 through 1978 on three 
separate conditions for schizophrenia, paranoid type, with a 
moderate degree of malnutrition.  

Another private physician reported in a November 2001 
statement that he treated the veteran on four separate 
occasions between 1972 and 1975 for a psychiatric condition 
with symptoms of irritability, restlessness, unsociability, 
and sleep disorders coupled with a degree of malnutrition.  

In a February 2003 statement, the appellant stated that the 
veteran's death as listed on his certificate of death was 
conjecture.  She opined that his death was due to "delayed 
fear."  She indicated that he had a nervous breakdown and 
psychiatric problems during his lifetime.  

In a statement received in May 2003 and dated in October 
2001, the private physician who was the health officer who 
had signed the veteran's death certificate, reported that she 
had based her conclusions on a history as related by the 
veteran's son.  She indicated that she had never treated the 
veteran during his lifetime.  

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2003).

POW

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection.  38 C.F.R. § 3.304(e).  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  Id.  The circumstances attendant upon 
the individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  Id.

Analysis

The appellant's essential contention is that the veteran's 
death was caused by psychiatric problems which she believes 
were incurred during service.  She points out that his 
military service included a stressful period as a POW.  
Notwithstanding her contentions, there was no complaint of, 
diagnosis of, or treatment for a psychiatric condition during 
service, and postservice medical records do not reflect such 
until the early 1970s, many years after separation from 
service.  Moreover, there is no clinical evidence of record 
that suggests that the veteran's death was the result of any 
psychiatric condition.  And there was no inservice complaint 
of, diagnosis of, or treatment for any of the conditions 
listed on the veteran's certificate of death during service 
or in the immediate years thereafter.  

While the Board has considered the statement by the physician 
who signed the veteran's death certificate that the basis for 
her opinion as to the veteran's death was based on a medical 
history as related by the veteran's son, there is no clinical 
evidence of record that supports the appellant's contention 
that the veteran's death was related to any disability 
incurred as a result of service, whether psychiatric in 
nature, or any of the other disabilities listed on the death 
certificate.  

Simply put, there is no clinical record in the claims file 
which relates the veteran's death to a psychiatric condition 
which was not shown until many years after service, and there 
is no evidence of any of the veteran's death causing 
disabilities during service or for many years thereafter.  

While the Board has considered the appellant's contentions, 
it is noted that she is not a trained medical professional.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a layperson is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, her lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the veteran's military service which ended in 1945 and his 
death in 1998.  

The objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Her appeal is therefore 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



